Citation Nr: 0330411	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  92-22 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.  

2.  Entitlement to service connection for residuals of left 
knee injuries.  

3.  Entitlement to service connection for residuals of ankle 
injuries.  

4.  Entitlement to service connection for residuals of a 
right great toe injury.  

5.  Entitlement to service connection for a right shoulder 
disability.  

6.  Entitlement to service connection for residuals of a head 
concussion.  

7.  Entitlement to service connection for a skin disorder.  

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On February 27, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Using the release of information 
forms submitted by the veteran in August 
2002, obtain copies of treatment records 
from the private medical personnel 
identified therein.  If any of these 
records can't be obtained and we don't 
have affirmative evidence that they don't 
exist, inform the appellant of the 
records that we were unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the appellant 
that we will proceed to decide his appeal 
without these records unless he is able 
to submit them.  Allow an appropriate 
period of time within which to respond.

2.  Contact the appropriate State or 
Federal agency and obtain verification of 
all periods of active duty for training 
(ACDUTRA) with the Army National Guard 
during the periods from May to June 1972, 
December 1972, March 1973, June 1979, 
July 1980 and with the Army Reserve 
during the periods from March 1986 to 
February 1987, and October 1986.

3.  This veteran is seeking service 
connection for PTSD.  Send a development 
letter asking the veteran to give a 
comprehensive statement containing as 
much detail as possible regarding the 
stressor(s) to which he was exposed 
during service.  Ask the veteran to 
provide specific details of the claimed 
stressful events during service, 
including exact dates, places, detailed 
descriptions of the events, duty 
assignments, and names or other 
identifying information concerning any 
individuals involved in the event(s).  

4.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR with 
a description of the alleged stressors 
identified by the veteran.  Provide 
USASCRUR with copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment.

5.  Thereafter, make arrangements with 
the appropriate VA medical facilities for 
the veteran to be afforded a VA 
examination by a psychiatrist to 
determine the etiology of the veteran's 
PTSD, if any.  All indicated tests and 
studies, including psychological testing, 
should be performed with a view toward 
ascertaining whether the veteran meets 
the diagnostic criteria for PTSD.  Inform 
the psychiatrist that if a diagnosis of 
PTSD is deemed appropriate, then the 
psychiatrist should comment on the link 
between the current symptomatology and 
any in-service stressors reported by the 
veteran; and if PTSD is not found, then 
the psychiatrist should provide an 
opinion reconciling such a conclusion 
with the numerous reports showing 
diagnoses of PTSD.  The examination 
report should include complete rationale 
for all opinions expressed.  Send the 
claims folders to the examiner for 
review.  

6.  Also, make arrangements with the 
appropriate VA medical facilities for the 
veteran to be afforded VA orthopedic and 
neurological examinations to determine if 
the veteran has any residuals from 
injuries to the ankles, head, left knee, 
neck, right great toe, or right shoulder 
attributable to military service.  Ask 
the examiner(s) to determine whether the 
veteran has traumatic arthritis of the 
ankles, left knee, neck, right great toe, 
and right shoulder.  Ask the examiner(s) 
to conduct x-ray studies of each joint.  
Ask the examiner(s) to determine the 
correct diagnoses and provide an opinion 
as to the medical probabilities that any 
currently diagnosed ankle, head, left 
knee, neck, right great toe, or right 
shoulder, originated in, or is otherwise 
traceable to, military service.  Ask the 
examiner(s) to provide a rationale for 
each opinion should be set forth in 
detail.  Send the claims folders to the 
examiner(s) for review.  

7.  Also, make arrangements with the 
appropriate VA medical facilities for the 
veteran to be afforded a VA examination 
by a dermatologist to determine whether 
he suffers from any skin disability that 
is attributable to service.  Ask the 
examiner to determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed skin disability 
originated in, or is otherwise traceable 
to, military service.  Send the claims 
folders to the examiner for review.  

8.  In addition, make arrangements with 
the appropriate VA medical facilities for 
the veteran to be afforded a VA 
hypertension examination to determine 
whether he suffers from hypertension 
attributable to military service.  Ask 
the examiner to determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed hypertension 
originated in, or is otherwise traceable 
to, military service.  Send the claims 
folders to the examiner for review.

9.  The Board intends to consider the 
following legal authorities that were not 
considered by the agency of original 
jurisdiction:  Veterans Claims Assistance 
Act of 2000 regulations, 66 Fed. Reg. 
45,620 (2001).  Please send a Rule of 
Practice 903(c) 60-day notice letter to 
the appellant and to the representative, 
if any, enclosing a copy of these legal 
authorities.

10.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



